Citation Nr: 1514565	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  03-29 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) on an extraschedular basis under 38 C.F.R. § 4.16(b) (2014) prior to August 12, 2003.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, A.M.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1979 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board last remanded the case for additional development in August 2014.  In December 2014, the Director of Compensation Services denied entitlement to an extraschedular TDIU prior to August 12, 2003. 

The Veteran testified before a Decision Review Officer (DRO) in September 2006.  A transcript is associated with the claims file.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.


FINDING OF FACT

The Veteran was not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone prior to August 12, 2003.


CONCLUSION OF LAW

An extraschedular TDIU prior to August 12, 2003, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA provided the required notice specific to the Veteran's raised TDIU claim in a January 2012 letter, prior to its adjudication in July 2012.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  As the Veteran does not appear to have identified any other relevant evidence not already of record; the Board concludes VA has made every reasonable effort to obtain all relevant records.

VA satisfied its duty obtain a medical examination or opinion when required.  The Veteran underwent VA examinations in 2004, 2005, 2009, 2010, 2011, and 2012 that addressed his service-connected disabilities.  The examinations and opinions are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Veteran's September 2006 DRO hearing focused on the elements necessary to substantiate the increased ratings claims that were on appeal at the time.  The Veteran demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the DRO considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014) or identified any prejudice as a result of the hearing.  

While the issue of entitlement to a TDIU was not discussed during the hearing, as noted in the Introduction above, the issue was raised by the record, and the Board obtained jurisdiction over it under Rice v. Shinseki, 22 Vet. App. 447 (2009).  See November 2012 BVA Remand, Introduction.  Further, as noted in the Introduction of the November 2012 BVA Remand, the Veteran was given the opportunity to provide testimony before a Board Member, but withdrew his request.  Id.

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends that his service-connected disabilities preluded him from following a substantially gainful occupation prior to August 12, 2003.  

Under 38 C.F.R. § 4.16, a veteran may be entitled to a TDIU rating if:  (1) the schedular rating is less than total; and (2) the veteran is "unable to secure or follow a substantially gainful occupation" due to service-connected disabilities.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

To qualify for a TDIU, the veteran must have one service-connected disability that is rated at 60 percent or two or more disabilities, one of which is rated at 40 percent or more, and a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (holding that the record must reflect a factor that places the veteran in a category separate from others with the same disability rating).  Multiple disabilities that result from a common etiology are considered one disability for the purpose of determining entitlement to TDIU.  38 C.F.R. § 4.16(a).  

The veteran does not need to show 100 percent unemployability to show an inability to follow a "substantially gainful occupation."  38 C.F.R. § 3.340(a)(1); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  "Substantially gainful occupation" is that which "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides" and which earns "a living wage."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358-359 (1991).  The occupation must provide "annual income that exceeds the poverty threshold for one person."  Faust v. West, 13 Vet. App. 342, 355-356 (2000).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Prior to August 12, 2003, the Veteran was service connected for migraine headaches, rated at 10 percent from June 7, 1994; chronic low back pain with lumbar degenerative joint disease due to shortening of the right leg, rated at 20 percent from March 28, 1994; residuals of a right femur fracture, rated at 10 percent from August 28, 1982; noncompensable residuals of a zygomatic fracture from August 28, 1982; and noncompensable cervical strain with degenerative joint disease from April 18, 2002.  Even considering the Veteran's service-connected disabilities as one disability based on a common etiology under 38 C.F.R. § 4.16(a), he did not meet the schedular criteria for a TDIU prior to August 12, 2003.  

Further, the above service-connected disabilities alone did not preclude substantially gainful occupation prior to August 12, 2003.  The Veteran is a high school graduate or the equivalent, as indicated in his DD-214, and his occupational history includes driving a truck and working as a mail clerk.

He was employed full-time by the United States Postal Service (USPS) from May 1984 until November 1, 2002.  While he is competent to assert that he had to stop working because of his low back and right knee symptoms, his reports are not credible due to internal inconsistency.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).  His USPS personnel file and several reports in VA treatment records reveal that he resigned his position because he and his family wanted to move to a better location, not because of any service-connected disability.  See January 2004 VA Joints Examination; May 2013 VA Form 21-8940.  But see December 2003 VA Treatment Records; February 2005 VA Neuropsychological Treatment Records (reporting having resigned his clerk position with USPS "because he and his family decided to move to a better neighborhood and he was not able to transfer to a different post office").  

Further, the record does not appear to contain evidence that the Veteran was unable to fulfill his job responsibilities due to any service-connected disability, that any service-connected disability substantially interfered with his employment, or that he sought emergency treatment for any of his service-connected disabilities during the relevant period.  His full-time position with the USPS had been sedentary for the prior three years.  He would occasionally have to lift heavy containers of mail, which would exacerbate his low back and right knee conditions, but during his July 2002 VA examination, he reported that he had missed no time from his job with the USPS due to his low back, and he had been able to alternate between sitting and standing, and his cervical strain symptoms were only intermittent.  He also reported that his memory complaints had not bothered him because his responsibilities were repetitive.  See July 2002 VA Spine and Neurological Examinations; January 2004 VA Treatment Records (noting that USPS job was appropriate for the Veteran); January 2004 VA Joints Examination.  

It also does not appear to contain evidence that any disability for which the Veteran was service connected at the time precluded him from obtaining or maintaining subsequent substantially gainful occupation.  After his resignation from his USPS job due to relocation, he subsequently worked as a farmhand at some point in 2002 and, while he was let go from his position as a janitor for Walmart in April and May of 2003, it was due to alcohol use, not any service-connected disability, and his right knee symptoms did not appear to begin until approximately July 2003 and were later diagnosed as a medial meniscus tear.  See also September 2003 Dr. Tayler, Jr. Treatment Records; December 2003 VA Treatment Records; April 2013 Walmart Letter; May 2013 VA Form 21-8940.  

As the Veteran was able to maintain substantially gainful occupation prior to voluntarily resigning his full-time position with the USPS to relocate his family, he did not report significant interference with his USPS job or any other position due to service-connected disability prior to August 12, 2003, he was let go from his position at Walmart due to non-service-connected disability, and nothing in the record appears to indicate that his education and experience would not qualify him for another sedentary position, the preponderance of the evidence weighs against finding that service-connected disabilities were sufficient to render him unable to obtain and maintain any form of "substantially gainful occupation" in accordance with his occupational background and education level prior to August 12, 2003.


ORDER

Entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) prior to August 12, 2003, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


